Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. George Howarah on 11/9/21.
The claims have been amended as follows:

(Currently amended)  A method performed by a user equipment (UE) to assist wireless access by the UE to a serving Public Land Mobile Network (PLMN) via space vehicles (SVs), comprising:
accessing the serving PLMN via a first radio cell for a first SV;
receiving a remaining lifetime for the first radio cell broadcast by the first SV in a System Information Block (SIB) in the first radio cell, wherein the remaining lifetime is an amount of time until a change of the first radio cell;

accessing the serving PLMN using the second radio cell and the second SV after the handover or the cell change,
wherein the change of the first radio cell comprises at least one of:
a change of an earth station used to exchange signaling for the first radio cell between the first SV and a satellite NodeB (sNB) for the first radio cell or a 5G core network (5GCN) for the first radio cell;
a change in timing for the first radio cell; 
a change in carrier frequency for the first radio cell; a change in bandwidth for the first radio cell;
a change in coverage area for the first radio cell;
a change to radio beams used by the first radio cell; a change in a cell identity for the first radio cell;
a cessation of support by the first radio cell for one or more tracking areas for one or more PLMNs supported by the first radio cell; or
a termination of support for the first radio cell by the sNB for the first radio cell.

2. (Cancelled)  

	(Currently amended)  A user equipment (UE) configured to assist wireless access by the UE to a serving Public Land Mobile Network (PLMN) via space vehicles (SVs), comprising:
a wireless transceiver configured to wirelessly communicate with a communication satellite;
at least one memory;
at least one processor coupled to the wireless transceiver and the at least one memory, wherein the at least one processor is configured to:
access the serving PLMN via a first radio cell for a first SV;
receive a remaining lifetime for the first radio cell broadcast by the first SV in a System Information Block (SIB) in the first radio cell, wherein the remaining lifetime is an amount of time until a change of the first radio cell;
perform a handover or a cell change, before the change of the first radio cell, to a second radio cell for a second SV, based on the remaining lifetime, wherein the second radio cell is different to the first radio cell; and
access the serving PLMN using the second radio cell and the second SV after the handover or the cell change,
wherein the change of the first radio cell comprises at least one of:
a change of an earth station used to exchange signaling for the first radio cell between the first SV and a satellite NodeB (sNB) for the first radio cell or a 5G core network (5GCN) for the first radio cell;
a change in timing for the first radio cell; 
a change in carrier frequency for the first radio cell; a change in bandwidth for the first radio cell;
a change in coverage area for the first radio cell;
a change to radio beams used by the first radio cell; a change in a cell identity for the first radio cell;
a cessation of support by the first radio cell for one or more tracking areas for one or more PLMNs supported by the first radio cell; or
a termination of support for the first radio cell by the sNB for the first radio cell.

8. (Cancelled)  

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 7, 13, 22 the prior art of record, specifically Wang; Peter S. et al. (US 20080102896) teaches A method performed by a user equipment (UE) to assist wireless access by the UE to a serving Public Land Mobile Network (PLMN) via space vehicles (SVs), comprising: accessing the serving PLMN via a first radio cell for a first SV; receiving a remaining lifetime for the first radio cell broadcast by the first SV in 
However, none of the prior art cited alone or in combination provides the motivation to teach; performing a handover or a cell change, before the change of the first radio cell, to a second radio cell for a second SV, based on the remaining lifetime, wherein the second radio cell is different to the first radio cell; and accessing the serving PLMN using the second radio cell and the second SV after the handover or the cell change, wherein the change of the first radio cell comprises at least one of: a change of an earth station used to exchange signaling for the first radio cell between the first SV and a satellite NodeB (sNB) for the first radio cell or a 5G core network (5GCN) for the first radio cell; a change in timing for the first radio cell; a change in carrier frequency for the first radio cell; a change in bandwidth for the first radio cell; a change in coverage area for the first radio cell; a change to radio beams used by the first radio cell; a change in a cell identity for the first radio cell; a cessation of support by the first radio cell for one or more tracking areas for one or more PLMNs supported by the first radio cell; or a termination of support for the first radio cell by the sNB for the first radio cell. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1, 3-7, 9-30 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Popli, Sakshi, Rakesh Kumar Jha, and Sanjeev Jain. "A survey on energy efficient  The advancement of technologies over years has poised Internet of Things (IoT) to scoop out untapped information and communication technology opportunities. It is anticipated that IoT will handle the gigantic network of billions of devices to deliver plenty of smart services to the users. Undoubtedly, this will make our life more resourceful but at the cost of high energy consumption and carbon footprint. Consequently, there is a high demand for green communication to reduce energy consumption, which requires optimal resource availability and controlled power levels. In contrast to this, IoT devices are constrained in terms of resources-memory, power, and computation. Low power wide area (LPWA) technology is a response to the need for efficient utilization of power resource, as it evinces characteristics such as the capability to proffer low power connectivity to a huge number of devices spread over wide geographical areas at low cost. Various LPWA technologies, such as LoRa and SigFox, exist in the market, offering a proficient solution to the users. However, in order to abstain the need of new infrastructure (like base station) that is required for proprietary technologies, a new cellular-based licensed technology, narrowband IoT (NBIoT), is introduced by 3GPP in Rel-13. This technology presents a good candidature to handle LPWA market because of its characteristics like enhanced indoor coverage, low power consumption, latency insensitivity, and massive connection support towards NBIoT. This survey presents a profound view of IoT and NBIoT, subsuming their technical features, resource allocation, and energy-efficiency techniques and applications. The challenges that hinder the NBIoT path to success are also identified and discussed. In this paper, two novel energy-efficient techniques “zonal thermal pattern analysis” and energy-efficient adaptive health monitoring system have been proposed towards green IoT.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641